


Ex. 10.1




DIEBOLD, INCORPORATED
2014 NON-QUALIFIED STOCK PURCHASE PLAN


1.    Purpose. The purpose of the 2014 Non-Qualified Stock Purchase Plan (the
“Plan”) is to provide an incentive for Eligible Employees of certain
Participating Companies to acquire or increase a proprietary interest in the
Company through the purchase of shares of Stock in the manner contemplated by
the Plan. Rights to purchase shares of Stock offered pursuant to the Plan are a
matter of separate inducement and not in lieu of any salary or other
compensation for the services of any employee.


The provisions of the Plan are subject to the provisions stated in the
Appendices incorporated into this Plan from time to time and applicable to the
designated Participating Companies. To the extent that the provisions in an
Appendix for a Participating Company conflict with the provisions in this Plan,
the provisions of the Appendix will be controlling with respect to the employees
of such Participating Company. In addition, the terms and conditions set forth
herein may be modified with respect to Participating Companies within a
particular country to the extent necessary to comply with applicable local law
or practice.


2.    Definitions. Where the following words and phrases are used in the Plan,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:


“Administrative Committee” means the administrative committee appointed by the
Compensation Committee to administer the Plan.


“Board” means the Board of Directors of the Company.


“Compensation Committee” means the Compensation Committee of the Board.


“Company” means Diebold, Incorporated and, where required by the context, shall
include any Participating Company.


“Corporate Change” means one of the following events: (a) the merger,
consolidation, or other reorganization of the Company in which the outstanding
Stock is converted into or exchanged for a different class of securities of the
Company, a class of securities of any other issuer (except a direct or indirect
wholly owned subsidiary of the Company), cash or other property; (b) the sale,
lease or exchange of all or substantially all of the assets of the Company to
any other corporation or entity (except a direct or indirect wholly owned
subsidiary of the Company); or (c) the adoption by the stockholders of the
Company of a plan of liquidation or dissolution.


“Effective Date” means the first day of each Offering.


“Eligible Compensation” means an employee’s compensation as specified in the
applicable Appendix.


“Eligible Employee” means each employee of a Participating Company who complies
with the eligibility requirements set forth in the Plan and/or applicable
Appendix.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” shall mean the closing price for a share of Stock on the New
York Stock Exchange (or if the Stock is not then listed on such exchange, such
other national securities exchange on which the Stock is then listed) for the
last Trading Day on the date of such determination, as reported on the New York
Stock Exchange (or such other national securities exchange) Composite Tape or
such other source as the Administrative Committee deems reliable, or if no
prices are reported on that date, on the last preceding date on which such
prices are so reported.


“Offering” means the offering of rights to purchase shares of Stock.


“Participant” shall have the meaning ascribed to such term in Section 7(b)
hereof.


“Participating Company” means the Company plus any present or future Subsidiary
of the Company that participates in the Plan pursuant to Section 4.




--------------------------------------------------------------------------------






“Purchase Date” means the last Trading Day that the shares of Stock are actually
purchased pursuant to the terms hereof with respect to each Purchase Period,
which shares shall be settled within five (5) business days following the end of
each Purchase Period, subject to adjustment or modification pursuant to Sections
13 and 16, and in any event consistent with applicable local law.


“Purchase Period” means each calendar quarter, and consistent with applicable
local law, which begins on the first Trading Day and ends on the last Trading
Day in the period. The Administrative Committee may establish shorter purchase
periods within a calendar quarter.


“Purchase Price” means an amount determined by the Administrative Committee on
or prior to the Effective Date which Purchase Price in no instance shall be less
than 80% of the Fair Market Value of a share of Stock on the last Trading Day of
the Purchase Period, subject to adjustment or modification pursuant to Sections
13 or 16, and in any event consistent with applicable local law.


“Stock” means the Company’s common shares, par value $1.25 per share.


“Subsidiary” means, except as may be specifically provided otherwise by the
Administrative Committee, for purposes of the Plan, a corporation, domestic or
foreign, which is a “subsidiary” of the Company, as defined in Section 424(f) of
the Code, or any affiliate of the Company that is specifically designated as
such for purposes of this Plan, whether or not such corporation exists or is
hereafter organized or acquired by the Company or a subsidiary.


“Trading Day” means a day on which the principal national stock exchange on
which the Stock is traded is open for trading.


3.    Administration of the Plan. The Plan shall be administered by the
Administrative Committee. To the extent necessary, the Administrative Committee
may delegate any of its duties or responsibilities as they pertain to a
Participating Company to such Participating Company. Any Participating Company
may appoint or engage any person or persons as a third party administrator to
perform ministerial functions pertaining to the issuance, accounting,
recordkeeping, forfeiture, exercise, communication, transfer, or any other
functions or activities necessary or appropriate to administer and operate the
Plan. Any third party administrator who is not an employee of the Company or a
Participating Company shall be required to be bonded and insured for errors and
omissions in such amounts and by such carrier as is deemed suitable and
appropriate by the Administrative Committee. The Administrative Committee may
request advice or assistance or employ such other persons as it deems necessary
for proper administration of the Plan. Subject to the express provisions of the
Plan and the requirements of applicable law and regulations, the Administrative
Committee shall have authority, in its discretion, to determine when each
Offering hereunder shall be made, the Purchase Period of each Offering, the
Purchase Price for each Offering and the exclusion of any classes of employees
(which determinations may differ between and among Participating Companies).
Subject to the express provisions of the Plan, the Administrative Committee
shall have authority to (a) construe Offerings and the respective rights to
purchase shares of Stock; (b) to prescribe, amend and rescind rules and
regulations relating to the Plan; and (c) to make all other determinations
necessary or advisable for the administration of the Plan and the purchase of
Stock under the Plan, including without limitation establishing the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars. In
addition, the Administrative Committee shall correct any defect or supply any
omission or reconcile any inconsistency in any Stock purchase right granted
under the Plan, correct any mistakes in the administration of the Plan in the
manner and to the extent that the Administrative Committee deems necessary or
desirable to effectuate the intent of the Plan, but the Compensation Committee
shall correct any defect or supply any omission or reconcile any inconsistency
in the Plan in the manner and to the extent that the Compensation Committee
deems necessary or desirable to effectuate the intent of the Plan. Each of the
Administrative Committee and the Compensation Committee shall, in its sole
discretion, make such decisions or determinations and take such actions, and all
such decisions, determinations and actions taken or made by the Administrative
Committee or the Compensation Committee pursuant to this and the other
paragraphs of the Plan, shall be conclusive on all parties, except that, to the
extent required by law or by the Company’s articles of incorporation or code of
regulations, the terms of any Offering shall be subject to ratification of the
Board or the Compensation Committee (to the extent such authority has been
delegated to the Compensation Committee by the Board) prior to the Effective
Date. The Administrative Committee shall not be liable for any decision,
determination or action taken in good faith in connection with the
administration of the Plan. In addition, the Administrative Committee may impose
any holding period requirements with respect to Stock acquired under the Plan as
it deems necessary or advisable.


4.    Participating Companies. The Administrative Committee may designate any
present or future Subsidiary that is eligible under applicable law to
participate in the Plan as a Participating Company by written instrument. Such
written instrument shall specify the effective date of such designation and
shall become, as to such designated Participating Company and employees




--------------------------------------------------------------------------------




in its employment eligible to participate in the Plan, a part of the Plan. The
terms of the Plan as applied to the Participating Company shall be subject to
the provisions set forth in the applicable Appendix hereto as it may be amended
from time to time by the Administrative Committee. Transfer of employment among
the Company and Participating Companies shall not be considered a termination of
employment hereunder. Moreover, the Administrative Committee may, in its
discretion, terminate a Participating Company’s participation in the Plan at any
time.


5.    Eligibility. No Stock purchase right shall be granted hereunder to a
person who is not an Eligible Employee of a Participating Company. Each Offering
shall be made to all employees of a Participating Company who satisfy the
eligibility requirements set forth on the Appendix for the Participating
Company.


6.    Stock Subject to the Plan. Subject to the provisions of Section 13, the
total number of shares of Stock which may be sold under the Plan shall not
exceed 3,000,000 shares in the aggregate, which shares may be either treasury
shares, or shares purchased on the open market or otherwise for purposes of the
Plan.


7.    Stock Purchase Rights.


(a)    Offerings. On the first day of each Purchase Period or the first day of
employment, if later, the Administrative Committee shall grant to each Eligible
Employee of the Participating Companies, who may elect to participate in the
Plan for the Purchase Period, the right to purchase shares of Stock under the
terms hereinafter set forth. The terms and conditions of each Offering (which
may differ between and among Participating Companies) shall state its Effective
Date; shall define the duration of such Offering and the Purchase Period
thereunder; shall specify the Purchase Price for such shares of Stock; and shall
specify what class of employees, if any, are excluded. During the Purchase
Period specified in the terms of the Offering (or during such portion thereof as
an Eligible Employee may elect to participate), portions of the Eligible
Employee’s Eligible Compensation shall be directed for the purchase of Stock
subject to a Stock purchase right hereunder pursuant to Section 7(b). Subject to
Section 7(d), the number of shares of Stock subject to a Stock purchase right
granted by the Administrative Committee to a Participant shall be equal to the
quotient of (i) the aggregate amount of contributions made by such Participant
during the Purchase Period up to the maximum number of shares of Stock
purchasable by, but not exceeding, the designated maximum percentage of
contributions under Section 7(b) (excluding amounts to be returned to such
Participant due to the limits described below in Section 7(d)), divided by (ii)
the Purchase Price of the Stock applicable to the Purchase Period. The full
amount of Stock subject to a Stock purchase right for each Participant, as
provided above, shall be purchased at each Purchase Date. Whole and fractional
shares of Stock shall be purchased, unless the Administrative Committee
determines that the purchase of fractional shares is administratively
impracticable. Any references in the Plan to “shares” shall include fractional
shares, if any, purchased by the Participant under the Plan.


(b)    Participation; Contributions. An Eligible Employee on the Effective Date
or thereafter during the Offering may participate in such Offering by enrolling
in the manner prescribed by the Administrative Committee. An employee shall be
considered a “Participant” in the Plan once enrolled and shall be a Participant
in the Plan until no longer an Eligible Employee or he or she withdraws from
participation in the Plan as provided herein. A Participant may instruct the
Administrative Committee to direct any whole percentage of the Participant’s
Eligible Compensation paid during the Purchase Period specified in the Offering
(or during such portion thereof as he/she may be eligible) for the purchase of
shares of Stock hereunder. The designated percentage of Eligible Compensation
may not be less than 1% nor exceed 25%. Contributions hereunder shall be in the
manner and method prescribed by the Administrative Committee or its delegate,
which may include payroll deductions whenever possible. If contributions are to
be made through payroll deductions, such payroll deductions shall be credited to
the Participant’s account under the Plan.


(c)    Changes in Contribution Rate. A Participant may instruct the
Administrative Committee to reduce or increase contributions during a Purchase
Period, but such instructions are effective only if delivered at a time and in a
manner prescribed by the Administrative Committee, and such instructions will
not be effective until the next Purchase Period. The Administrative Committee
may, in its discretion, limit the number of contribution rate changes during a
Purchase Period. The change in rate shall not become effective sooner than the
next Purchase Period after the Company’s receipt of the directions for such
change in accordance with established procedures. All contributions by a
Participant shall be credited to his or her account under the Plan. A
Participant may discontinue his or her participation in the Plan as provided in
paragraph 9 hereof.


(d)    Maximum Allotment of Stock Purchase Rights. Any right to purchase shares
under the Plan shall be subject to applicable controlling laws. The maximum
amount of shares of Stock that any one Eligible Employee shall be allowed to
purchase shall in any one calendar year shall be determined by the
Administrative Committee on or prior




--------------------------------------------------------------------------------




to the Effective Date and in all cases shall not exceed the number of shares of
Stock purchasable with a maximum contribution of US$25,000 during such period.


(e)    Tax Withholding. Withholding will be made for income tax, social
insurance, and other applicable taxes in accordance with applicable local law.


8.    Exercise of Stock Purchase Rights.


(a)    General Statement. Subject to the limitations set forth in Section 7,
unless a Participant withdraws from the Plan as provided in Section 9, each
Participant automatically and without any act on his or her part shall be deemed
to have exercised his or her Stock purchase right on each Purchase Date to the
extent of the Participant’s unused contributions to his or her account under the
Plan and to the extent the issuance of Stock to such Participant upon such
exercise is lawful.


(b)    Delivery of Shares to Custodian. As soon as practicable after each
Purchase Date, the Company shall deliver to a custodian selected by the
Administrative Committee one or more certificates representing (or shall
otherwise cause to be credited to the account of such custodian) the aggregate
number of whole shares of Stock with respect to which Stock purchase rights were
exercised on such Purchase Date of all of the Participants hereunder. Such
custodian shall keep accurate records of the shares of Stock held by each
Participant by means of Participant accounts under the Plan, and shall provide
each Participant with periodic statements (and/or access to reasonable
electronic records) with respect thereto as may be directed by the
Administrative Committee. The Administrative Committee may require that shares
of Stock be retained with such custodian, or other designated broker or agent
for a designated period of time and/or may establish other procedures as deemed
convenient or necessary to comply with applicable local law. If the Company is
required to obtain from any commission or agency (whether U.S. or foreign)
authority to issue any such shares of Stock, the Company shall seek to obtain
such authority unless otherwise impracticable. Inability of the Company to
obtain from any commission or agency (whether U.S. or foreign) authority which
counsel for the Company deems necessary for the lawful issuance of any such
shares of Stock shall relieve the Company from liability to any Participant in
the Plan except to return to him or her the amount of his or her contributions
under the Plan which would have otherwise been used upon exercise of the
relevant Stock purchase right.


(c)    Withdrawal of Shares. A Participant may, subject to Section 8(b), in such
form and manner as established by the custodian, direct the custodian to deliver
to the Participant all or part of the shares of Stock held by the custodian in
his or her account or to sell such shares of Stock and deliver to the
Participant the proceeds therefrom, less applicable expenses.


(d)    Local Law Requirements. Notwithstanding the foregoing, the provisions of
Sections 8(b) and (c) may be adjusted as required to comply with applicable
local law or regulations.


9.    Withdrawal from the Plan.


(a)    General Statement. Any Participant may withdraw in whole from the Plan. A
Participant who wishes to withdraw from the Plan must timely deliver to the
Company a notice of withdrawal in a form prepared by the Administrative
Committee at a time and in a manner prescribed by the Administrative Committee.
Such withdrawal shall not become effective until the following Purchase Period,
and therefore, all contributions accumulated for such Participant during the
Purchase Period during which a notice of withdrawal is delivered to the Company
shall be used to purchase Shares as provided in Section 7(a). Thereafter,
without any further act on the part of the withdrawn Participant, his or her
contribution authorization and his or her interest in unexercised Stock purchase
rights under the Plan shall terminate in full.


(b)    Leave of Absence. A Participant who goes on a leave of absence shall be
deemed no longer be an Eligible Employee at the end of 60 days, unless such
Participant is on paid leave of absence or his or her continued participation is
required by applicable local law.


(c)    Eligibility Following Withdrawal. A Participant who withdraws from the
Plan shall be eligible to participate again in the Plan during the next Purchase
Period if he or she re-enrolls (provided that he or she is otherwise an Eligible
Employee at such later time).






--------------------------------------------------------------------------------




10.    Termination of Eligible Employment. If the employment of a Participant
with the Company terminates for any reason whatsoever or the Participant ceases
to be an Eligible Employee, then his or her participation in the Plan
automatically and without any act on his or her part shall terminate as of the
date of such termination of employment or change in status. All contributions
accumulated for such Participant during the Purchase Period during which such
termination or change of status occurs shall be used to purchase Shares as
provided in Section 7(a); and thereafter, without any further act on the part of
the withdrawn Participant, his or her contribution authorization and his or her
interest in unexercised Stock purchase rights under the Plan shall terminate in
full.


11.    Restriction Upon Assignment of Stock Purchase Rights. A Stock purchase
right granted under the Plan shall not be transferable by a Participant and may
be exercised only by such Participant during the Participant’s lifetime. The
Company shall not recognize and shall be under no duty to recognize any
assignment or purported assignment by an employee of any of his or her Stock
purchase rights under the Plan.


12.    No Shareholder Rights or Privileges Until Exercise of Stock Purchase
Rights. With respect to shares of Stock subject to a Stock purchase right, a
Participant shall not be deemed to be a shareholder, and he or she shall not
have any of the rights or privileges of a shareholder, until such Stock purchase
right has been exercised and shares delivered pursuant to Section 8(b).


13.    Changes in Stock; Adjustments. Whenever any change is made in the Stock,
by reason of a stock dividend or by reason of subdivision, stock split, reverse
stock split, recapitalization, reorganization, combination, reclassification of
shares or other similar change, appropriate action will be taken to adjust any
or all of (a) the number and type of shares of Stock subject to the Plan, (b)
the number and type of shares of Stock subject to outstanding Stock purchase
rights and (c) the Purchase Price with respect to any of the foregoing as shall
be equitable to prevent dilution or enlargement of such rights.


In the event of a Corporate Change, unless a successor corporation assumes or
substitutes new stock purchase rights (within the meaning of Section 424(a) of
the Internal Revenue Code of 1986, as amended) for all Stock purchase rights
then outstanding, (i) the Purchase Date for all Stock purchase rights then
outstanding shall be accelerated to a date fixed by the Administrative Committee
prior to the effective date of the Corporate Change and (ii) upon such effective
date any unexercised Stock purchase rights shall expire and the Company promptly
shall refund to each Participant the amount of such Participant’s contributions
under the Plan which have not yet been used to purchase Stock.


The foregoing notwithstanding, no such adjustment shall be authorized to the
extent that such authorization would cause the Plan to violate the relevant
country’s laws and/or regulations.


14.    Use of Funds; No Interest Paid. Unless otherwise determined by the
Administrative Committee based on local law requirements in a particular
jurisdiction, all funds received or held by the Company under the Plan shall be
included in the general funds of the Company free of any trust or other
restriction, and may be used for any corporate purpose. No interest shall be
paid to any Participant on amounts credited to his or her account unless
otherwise required by applicable local law.


15.    Term of the Plan. The Plan shall be effective as of January 24, 2014,
subject to shareholder approval on or before December 31, 2014. Participating
Companies shall be eligible to participate in the Plan on the date specified by
the Administrative Committee; provided, however, that no Purchase Period may
begin until a Registration Statement under the Securities Act of 1933, as
amended, covering the shares of Stock to be issued under the Plan has become
effective and all applicable or desirable local filing or notice requirements
have been satisfied. If not sooner terminated under the provisions of Section
16, the Plan shall automatically terminate upon and no further Participant
contributions shall be made and no further Stock purchase rights shall be
granted after the date all of the shares of Stock reserved for issuance under
the Plan, as increased and/or adjusted from time to time, have been sold
thereunder. If on a Purchase Date there is an insufficient number of shares of
Stock available for all purchases under Stock purchase rights exercised on such
date, the number of available shares of Stock shall be prorated among the then
purchasing Participants in an equitable manner as determined by the Compensation
Committee based on their contributions for such Purchase Period and all
remaining amounts shall be returned to the Participants.


16.    Amendment or Termination of the Plan. The Board in its discretion may
terminate, suspend or modify the Plan in whole or in part at any time with
respect to any Stock for which Stock purchase rights have not theretofore been
granted. Without limiting the generality of the foregoing, the Board shall have
the right to alter or amend the Plan or any part thereof from time to time,
including without limitation, the Purchase Price (including the percentage
discount offered, subject to the limit contained in the Plan), Purchase Period
and Purchase Date; provided, however, that, except as provided below, no change
in any Stock purchase right theretofore granted may be made that would
materially impair the Stock purchase rights of the Participant without the
consent of such Participant.




--------------------------------------------------------------------------------






Notwithstanding the other provisions of the Plan, no amendment shall be made to
the Plan without approval of the shareholders of the Company if such amendment
would require shareholder approval under applicable law or listing standard,
including, but not limited to the: (a) increase the number of shares of Stock
that may be issued under the Plan; or (b) change the designation of the
employees (or class of employees) eligible for participation in the Plan. In
addition to the other provisions of the Plan (including the Board’s and
Administrative Committee’s right to terminate, suspend or modify the Plan as
provided herein), in the event the Board determines that the ongoing operation
of the Plan may result in unfavorable financial accounting consequences, the
Board may, in its discretion and, to the extent necessary or desirable, modify
or amend the Plan to reduce or eliminate such accounting consequence including,
but not limited to (i) altering the Purchase Price for any Purchase Period
including a Purchase Period underway at the time of the change in Purchase
Price; and (ii) shortening any Purchase Period so that Purchase Period ends on a
new Purchase Date, including a Purchase Period underway at the time of the Board
action.


17.    Securities Laws. The Company shall not be obligated to issue any Stock
pursuant to any Stock purchase right granted under the Plan at any time when the
offer, issuance or sale of shares covered by such Stock purchase right has not
been registered under the Securities Act of 1933, as amended, or does not comply
with such other state, federal or foreign laws, rules or regulations, or the
requirements of any stock exchange upon which the Stock may then be listed, as
the Company or the Administrative Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the requirements of
such laws, rules, regulations or requirements available for the offer, issuance
and sale of such shares of Stock. Further, all Stock acquired pursuant to the
Plan shall be subject to the Company’s policies concerning compliance with
securities laws and regulations, as such policies may be amended from time to
time.


18.    No Restriction on Corporate Action. Nothing contained in the Plan shall
be construed to prevent the Company or any Subsidiary from taking any corporate
action that is deemed by the Company or such Subsidiary to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Stock purchase right granted under the Plan. No employee,
beneficiary or other person shall have any claim against the Company or any
Subsidiary as a result of any such action.


19.    Miscellaneous Provisions.


(a)    Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.


(b)    Headings. The headings and subheadings in the Plan are included solely
for convenience, and if there is any conflict between such headings or
subheadings and the text of the Plan, the text shall control.


(c)    Not a Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company or any Participating
Company and any person or to be consideration for the employment of any person.
Participation in the Plan at any given time shall not be deemed to create the
right to participate in the Plan, or any other arrangement permitting an
employee of the Company or any Participating Company to purchase Stock at a
discount, in the future. The Stock purchase rights and obligations under any
Participant’s terms of employment with the Company or any Participating Company
shall not be affected by participation in the Plan. Nothing herein contained
shall be deemed to give any person the right to be retained in the employ of the
Company or any Participating Company or to restrict the right of the Company or
any Participating Company to discharge any person at any time, nor shall the
Plan be deemed to give the Company or any Participating Company the right to
require any person to remain in the employ of the Company or such Participating
Company or to restrict any person’s right to terminate his or her employment at
any time. The Plan shall not afford any Participant any additional right to
compensation as a result of the termination of such Participant’s employment for
any reason whatsoever.


(d)    Compliance with Applicable Laws. The Company’s obligation to offer,
issue, sell or deliver Stock under the Plan is at all times subject to all
approvals of and compliance with any governmental authorities (whether domestic
or foreign) required in connection with the authorization, offer, issuance, sale
or delivery of Stock as well as all federal, state, local and foreign laws or as
otherwise required under applicable stock exchange rules and regulations.
Without limiting the scope of the preceding sentence, and notwithstanding any
other provision in the Plan, the Company shall not be obligated to grant Stock
purchase rights or to offer, issue, sell or deliver Stock under the Plan to any
employee who is a citizen or resident of a jurisdiction the laws of which, for
reasons of its public policy or otherwise, prohibit the Company from taking any
such action with respect to such employee.






--------------------------------------------------------------------------------




(e)    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.


(f)    Governing Law. Except where jurisdiction is exclusive to the foreign
jurisdiction or the U.S. federal courts, or except as governed by U.S. federal
law, the Plan and the rights to purchase shares of Stock hereunder shall be
governed by and construed in accordance with the laws of the State of Ohio.


(g)    Other Provisions. Notwithstanding any provision to the contrary in the
Plan, the Administrative Committee may adopt rules, sub-plans, and/or procedures
relating to the operation and administration of the Plan designed to comply with
local laws, regulations or customs or to achieve tax, securities law or other
objectives for eligible employees outside of the United States. To the extent
required by applicable federal, state, local or foreign law, a Participant shall
make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan. The Company
or any Subsidiary or affiliate, as applicable, may withhold, by any method
permissible under the applicable law, the amount necessary for the Company or
Subsidiary or affiliate, as applicable, to meet applicable withholding
obligations, including any withholding required to make available to the Company
or Subsidiary or affiliate, as applicable, any tax deductions or benefits
attributable to the sale or early disposition of shares of Stock by a
Participant. The Company shall not be required to issue any shares of Stock
under the Plan until such obligations are satisfied. Subject in all cases to
shareholder approval where required or desirable, without amending the Plan, the
Administrative Committee may grant Stock purchase rights to Eligible Employees
of Participating Companies on terms and conditions different from those
specified in the Plan or the Appendices as may, in the judgment of the
Administrative Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan and, in furtherance of such purposes,
the Administrative Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with the provisions of laws and regulations in other countries or jurisdictions
in which the Participating Companies operate.


20.    Code Section 409A; Tax Qualification.


(a)    Stock purchase rights are intended to be exempt from the application of
Section 409A of the Internal Revenue Code of 1986, as amended, under the
short-term deferral exception and any ambiguities shall be construed and
interpreted in accordance with such intent and all shares shall be delivered by
March 15th of the year following the year of the purchase date. Subject to
Section 20(b), Stock purchase rights granted to U.S. taxpayers shall be subject
to such terms and conditions that will permit such options to satisfy the
requirements of the short-term deferral exception available under Section 409A
of the Internal Revenue Code of 1986, as amended, including the requirement that
the shares of Stock subject to a Stock purchase right be delivered within the
short-term deferral period. Notwithstanding the foregoing, the Company shall
have no liability to a Participant or any other party if the Stock purchase
right that is intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended is not so exempt or for any action taken by the
Administrative Committee with respect thereto.


(b)    Although the Company may endeavor to (i) qualify an option for favorable
tax treatment under the laws of the United States or jurisdictions outside of
the United States or (ii) avoid adverse tax treatment (for example, under
Section 409A of the Internal Revenue Code of 1986, as amended), the Company
makes no representation to that effect and expressly disavows any covenant to
maintain favorable or avoid unfavorable tax treatment, notwithstanding anything
to the contrary in the Plan, including Section 20(a). The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participants under the Plan.
























--------------------------------------------------------------------------------






Appendix A


“Eligible Compensation” means an employee’s regular straight-time earnings or
base salary, determined before giving effect to any elective salary reduction or
deferral agreements and including vacation, sick time and short-term disability
pay, but excluding overtime, incentive compensation, bonuses, special payments,
commissions, severance pay, long-term disability pay, geographical coefficients,
shift differential and any other items of compensation. If local law requires an
inclusion of a broader range of compensation or the above exclusions are
prohibited, the local law requirements shall apply.


“Eligible Employee” means each employee of a Participating Company but excluding
(i) employees who are customarily employed by the Company less than twenty (20)
hours per week or less than five (5) months in any calendar year and (ii)
employees who, after purchasing shares under the Plan, would own 5% or more of
the Company’s outstanding Stock (by vote or value). Additionally, the
Administrative Committee may also determine that a designated group of highly
compensated employees are ineligible to participate in the Plan. Such
eligibility requirements shall apply to the extent permitted by local law. If
local law requires an inclusion of a broader range of employees or the above
exclusions are prohibited, the local law requirements shall apply.






